                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                        Case No. 11-cr-00573-JSW-7, 8, 9, 10
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING, IN PART, AND
                                                 v.                                         DENYING, IN PART, MOTION FOR
                                   9
                                                                                            BILL OF PARTICULARS; DENYING
                                  10       PANGANG GROUP COMPANY, LTD.,                     GOVERNMENT MOTION TO STRIKE
                                           PANGANG GROUP STEEL VANADIUM                     EXHIBIT; AND SETTING DEADLINE
                                  11       & TITANIUM COMPANY, LTD.;                        FOR GOVERNMENT TO FILE
                                           PANGANG GROUP TITANIUM                           EXHIBIT LIST
                                  12       INDUSTRY, LTD; and PANGANG
Northern District of California




                                           GROUP INTERNATIONAL ECONOMIC                     Re: Dkt. No. 1124
 United States District Court




                                  13       & TRADING COMPANY,
                                                        Defendants.
                                  14

                                  15

                                  16

                                  17          Now before the Court for consideration is the motion for a bill of particulars filed by

                                  18   Pangang Group Company, Ltd. (“Pangang Group Ltd.”), Pangang Group Steel Vanadium &

                                  19   Titanium Company, Ltd. (“PGSVTC”), Pangang Group Titanium Industry, Ltd. (“Pangang Group

                                  20   Titanium”), and Pangang Group International Economic & Trading Company (“PIETC”)

                                  21   (collectively “the Pangang Defendants”). The Court has considered the parties’ papers, relevant

                                  22   legal authority, and the record in this case, and the Court concludes the motion is suitable for

                                  23   disposition without oral argument. The Court VACATES the motion hearing set for April 23,

                                  24   2019, but the parties still shall appear on that date for a status conference. The Court GRANTS,

                                  25   IN PART, AND DENIES, IN PART, the Pangang Defendants’ motion.1

                                  26   1
                                               The Court did not rely on Exhibit A to the Declaration of Robert Feldman, which is a copy
                                  27   of a document identified in paragraph 53 of the Third Superseding Indictment, to resolve the
                                       motion. To the extent the Government seeks to strike that exhibit on the basis that it is not
                                  28   relevant to the motion, that motion is denied as moot. To the extent the Government asks the
                                                                                         1
                                   1                                            BACKGROUND

                                   2          On January 5, 2016, the Grand Jury returned a Third Superseding Indictment (the “TSI”)

                                   3   charging the Pangang Defendants and two individuals with one count of conspiracy to commit

                                   4   economic espionage, in violation of 18 U.S.C. section 1831(a)(5), and one count of attempted

                                   5   economic espionage, in violation of 18 U.S.C. sections 1831(a)(1)-(4). (Dkt. No. 971.) Walter

                                   6   Liew, Christina Liew, Robert Maegerle, and USAPTI also were charged in this case. Mr. Liew,

                                   7   Mr. Maegerle, and USAPTI proceeded to trial in January 2014 (the “Liew trial”).

                                   8          The Government alleges that the People’s Republic of China (“PRC”) “publicly identified

                                   9   the development of chloride-route titanium dioxide (TiO2) production technology as a scientific

                                  10   and economic priority. Economic growth in the PRC had created significant demand for TiO2,

                                  11   and because PRC companies had not been able to develop clean, efficient TiO2 production

                                  12   technology, the PRC was a net importer or TiO2 from western countries.” (TSI ¶ 1.) The
Northern District of California
 United States District Court




                                  13   Government also alleges that “[c]hloride-route TiO2 production technology was closely held by

                                  14   western companies, including E.I. du Pont de Nemours & Company (DuPont),” which was not

                                  15   willing to sell or license its proprietary technology to PRC companies. (Id.)

                                  16          Pangang Group Ltd. is alleged to be a “state-owned enterprise controlled by the [PRC]

                                  17   State-Owned Assets Supervision and Administration Commission of the State Council.” (TSI ¶¶

                                  18   3-4.) The remaining Pangang Defendants are alleged to be subsidiaries controlled by Pangang

                                  19   Group Ltd. (Id. ¶ 5.) The Government alleges that “individuals named in this [TSI] obtained

                                  20   TiO2 trade secrets belonging to DuPont and conveyed information containing those trade secrets

                                  21   to companies controlled by the PRC government without authorization from DuPont.” (Id. ¶ 2;

                                  22   see generally TSI ¶¶ 16-56.)

                                  23          The Economic Espionage Act defines a trade secret as:

                                  24                  all forms and types of financial, business, scientific, technical,
                                                      economic, or engineering information, including patterns, plans,
                                  25                  compilations, program devices, formulas, designs, prototypes,
                                                      methods, techniques, processes, procedures, programs, or codes,
                                  26                  whether tangible or intangible, and whether or how stored,
                                                      compiled, or memorialized physically, electronically, graphically,
                                  27

                                  28
                                       Court to strike the exhibit from the record, that motion is denied.
                                                                                          2
                                   1                   photographically, or in writing if—
                                   2                   (A) the owner thereof has taken reasonable measures to keep such
                                                       information secret; and
                                   3
                                                       (B) the information derives independent economic value, actual or
                                   4                   potential, from not being generally known to, and not being readily
                                                       ascertainable through proper means by, another person who can
                                   5                   obtain economic value from the disclosure or use of the
                                                       information[.]
                                   6

                                   7   18 U.S.C. § 1839(3).2

                                   8           Trade Secret 1 is identified as:

                                   9                   The DuPont chloride-route process to manufacture TiO2. Trade
                                                       Secret 1 includes ways and means in which proprietary and non-
                                  10                   proprietary components were compiled and combined by DuPont to
                                                       form substantial portions of the Ti02 manufacturing process, and
                                  11                   Trade Secrets 2 through 5 set forth below.
                                  12   (Id. ¶ 14.a.)
Northern District of California
 United States District Court




                                  13           Trade Secret 2 is identified as:

                                  14                   DuPont Drawing No. W1245258, titled “Edge Moor Plant Oxidation
                                                       W/RPS System Drawing.” This drawing, marked with the DuPont
                                  15                   oval logo trademark, explicitly stated that the “information and
                                                       know-how [on the drawing] may not be used nor the drawing
                                  16                   reproduced without the written permission of DuPont.” The
                                                       drawing provided information about TiO2 oxidation area process,
                                  17                   including detailed process flow descriptions for each major stream
                                                       within the process, including stream capacities, chemical
                                  18                   compositions, temperatures, pressures, and physical states. The
                                                       drawing included details related to pipeline sizes, automatic and
                                  19                   manual valve sizes and locations, detailed instrumentation
                                                       requirements, and safety relief devices.
                                  20

                                  21   (Id. ¶ 14.b.)

                                  22           Trade Secret 3 is identified as:

                                  23                   DuPont Accession Report No. 18135, titled “Improved Mixing
                                                       Correlation for the TiCl4 Oxidation Reaction Computer Model,”
                                  24                   dated September 7, 1994, which appended a mathematical equation,
                                                       referred to as the “Diemer correlation,” and related code in the
                                  25                   Fortran language for a computer model. The correlation, which
                                                       enabled the calculation of the mixing time and distance required for
                                  26

                                  27   2
                                              This definition was not in effect at the time of the Liew trial. See, e.g., United States v.
                                  28   Liew, 856 F.3d 585, 597 (9th Cir. 2017).
                                                                                          3
                                   1                   the completion of the oxidation process for any DuPont reactor
                                                       under any set of process conditions, incorporated historical
                                   2                   operating data from DuPont’s production lines and its oxidation
                                                       science. On its cover page, the report was marked “DuPont
                                   3                   Confidential – use and dispose per DISO [DuPont Information
                                                       Security Organization] policy,” and “[t]his report contains
                                   4                   confidential information and each holder is responsible for its
                                                       safekeeping. When no longer needed please destroy or dispose of in
                                   5                   conformance with PIP [Proprietary Information Protocol]
                                                       Guidelines.”
                                   6

                                   7   (Id. ¶ 14.c.)

                                   8           Trade Secret 4 is identified as:

                                   9                   DuPont Flow Sheet No. EK2411, titled Edge Moor Pigments Plant
                                                       Flow Sheet – Reaction Area,” with handwritten notations. This flow
                                  10                   sheet, bearing the DuPont oval logo trademark, was marked
                                                       “DuPont Confidential – Special Control,” and provided that the
                                  11                   “employee receiving this registered print will sign and print the
                                                       attached acknowledging card, will properly safeguard this print and
                                  12                   will be held personally accountable for this print.” The flow sheet
Northern District of California
 United States District Court




                                                       contained information about the TiO2 reaction area process, e.g., the
                                  13                   process of treating ores with chlorine gas, including the inter-
                                                       connectivity of all major streams between the reaction area
                                  14                   equipment, which illustrates where and how DuPont injects
                                                       chemical additives, fuel, feedstocks, purge gasses and coolants to
                                  15                   the process. This flow sheet also included roughly 30 alpha numeric
                                                       handwritten references to a proprietary, internally commissioned
                                  16                   computer simulation mode on the ASPEN-PLUS® platform, known
                                                       as the Reaction Aspen-Plus (RAP) model, which was described in a
                                  17                   separate confidential DuPont technical report. The handwritten
                                                       references matched the specific nomenclature used for the RAP
                                  18                   model, which was created for plant optimization projects and
                                                       capacity expansions.
                                  19

                                  20   (Id. ¶ 14.d.)

                                  21           Trade Secret 5 is identified as:

                                  22                   DuPont Document EM-C-8510-01848, titled “60,000 Metric Tons
                                                       Per Year Scope/Basic Data,” dated October 31, 1985, addressed to
                                  23                   R.J. Maegerle (the “Basic Data Document”). This 407 page
                                                       document, which was designated ‘Confidential-Special Control,’
                                  24                   and issued in numbered copies, provided the scope and basic data
                                                       for DuPont’s then-planned chloride-route plant in Taiwan, which
                                  25                   later opened in Kuan Yin, Taiwan. It contained the process and
                                                       equipment information necessary to design a greenfield (e.g., a plant
                                  26                   built from scratch at an undeveloped site), world-class production
                                                       scale, integrated chloride-route TiO2 production line. The Basic
                                  27                   Data Document’s security statement provided that the report is
                                                       “highly confidential” and “[m]uch of the report data are considered
                                  28
                                                                                         4
                                   1                   in the ‘trade secret’ category and should not be released to vendor
                                                       representatives and non-company personnel.” The Basic Data
                                   2                   Document was itself a trade secret and it contained numerous
                                                       discrete trade secrets within it.
                                   3

                                   4   (TSI ¶ 14.e.)

                                   5          The Government also alleges that the Pangang Defendants “and computer hackers

                                   6   unknown to the Grand Jury, in a line of effort parallel to the Pangang Defendants’ actions to

                                   7   obtain DuPont trade secrets through WALTER LIEW and TZE CHAO, without authorization

                                   8   remotely accessed DuPont computers that stored TiO2 information and stole from those

                                   9   computers, among other things, trade secret information related to the chloride-route production of

                                  10   TiO2, and transmitted such information to computers outside of the United States. This stolen

                                  11   information was then provided to PANGANG employees working on … PANGANG GROUP

                                  12   projects identified” in paragraphs 23 through 32 of the TSI. (TSI ¶ 22 (emphasis in original).)
Northern District of California
 United States District Court




                                  13          The Government alleges defendants Dong Yingjie and Hou Shengdong, who have not yet

                                  14   appeared, were among the employees provided with the information from those computers. (Id.)

                                  15   Dong Yingjie also is alleged to have possessed and carried into the United States: (1) eight

                                  16   documents that contained information regarding Trade Secret 1; (2) a document entitled “Chloride

                                  17   technology review – Pangang” that is alleged to have contained stolen DuPont proprietary trade

                                  18   secret information regarding Trade Secret 1; and (3) a document entitled “Assessment of the

                                  19   Proposed Pangang 100k tp TiO2 Chloride Process Flowsheet and P&ID (Zhi Hua Technology

                                  20   Co., Ltd. 9/25/090)” that is alleged to have contained information regarding Trade Secret 1. (Id.

                                  21   ¶¶ 51-54.)

                                  22          The Court will address additional facts as necessary in the analysis.

                                  23                                                ANALYSIS

                                  24   A.     Applicable Legal Standard.
                                  25          Federal Rule of Criminal Procedure 7(f) provides that “[t]he court may direct the filing of a

                                  26   bill of particulars.” A “bill of particular serves three functions: ‘to inform the defendant of the

                                  27   nature of the charges with sufficient precision to enable him to prepare for trial, to avoid or

                                  28
                                                                                          5
                                   1   minimize the danger of surprise at the time of trial, and to enable him to plead his conviction or

                                   2   acquittal in bar of another prosecution for the same offense when the indictment is too vague, and

                                   3   indefinite for such purposes.’” United States v. Geise, 597 F.2d 1170, 1180-81 (9th Cir.

                                   4   1979) (quoting United States v. Birmley, 529 F.2d 103, 108 (9th Cir. 1976)); see also United

                                   5   States v. Mitchell, 744 F.2d 701, 705 (9th Cir. 1984) (“The purposes of a bill of particulars are to

                                   6   minimize the danger of surprise at trial and to provide sufficient information on the nature of the

                                   7   charges to allow preparation of a defense.”).

                                   8          A defendant may not use a motion for a bill of particulars to obtain full discovery of the

                                   9   government’s evidence. Geise, 597 F.2d at 1181 (concluding court did not abuse its discretion in

                                  10   denying motion for bill of particulars seeking “when, where and how” of every act in furtherance

                                  11   of a conspiracy, when indictment and discovery provided defendant with information sufficient to

                                  12   meet purposes of a bill of particulars). When a court is considering whether to order a bill of
Northern District of California
 United States District Court




                                  13   particulars, it “should consider whether the defendant has been advised adequately of the charges

                                  14   through the indictment and all other disclosures made by the government.” United States v. Long,

                                  15   706 F.2d 1044, 1054 (9th Cir. 1984).

                                  16   B.     The Court Grants, in Part, and Denies, in Part, the Motion.
                                  17          The Pangang Defendants have made four requests in their motion, and the Court shall

                                  18   address each request in turn.

                                  19          1.      Request 1.
                                  20          The Pangang Defendants ask for a bill of particulars that identifies which parts of the

                                  21   chloride route process they are alleged to have reasonably believed were trade secrets. The

                                  22   Pangang Defendants are subject to a protective order that limits their ability to review the

                                  23   discovery in this case. It is undisputed that discovery is voluminous. Cf. United States v. Wong,

                                  24   No. 06-cr-00428-SI, 2007 WL 404707, at *2 (N.D. Cal. Feb. 2, 2007) (finding “extremely

                                  25   voluminous and diverse discovery” a factor weighing in favor of granting bill of particulars). The

                                  26   Court granted similar relief to the Liew Defendants, even though the Court also had directed that

                                  27   the Government provide those defendants with the documents it intended to use in its case-in-chief

                                  28   well in advance of the trial date. Pursuant to its statement at the last status conference, the Court
                                                                                          6
                                   1   sets a deadline for the Government to file its exhibit list for its case-in-chief in the conclusion of

                                   2   this Order.

                                   3           The Government argues the charges do not require proof of an actual trade secret and

                                   4   argues the Pangang Defendants have the benefit of the Liew trial record, which provides them

                                   5   with information about the nature of the trade secrets. In particular, the Government cites to its

                                   6   closing argument and states it “reviewed in detail the evidence regarding the trade secrets at issue

                                   7   and the government theory as to why each was a trade secret” and contends “there is no mystery as

                                   8   to the government’s theory regarding the specific trade secrets.” (Opp. at 3:15-22.) With respect

                                   9   to Trade Secrets 2 through 5, the Court concludes that the title of the documents provides

                                  10   sufficient notice to the Pangang Defendants of the alleged trade secrets.

                                  11           However, Trade Secret 1 is defined more broadly. Although the Government argues that

                                  12   the TSI, the Liew trial, discovery, and the previous bill of particulars provide the Pangang
Northern District of California
 United States District Court




                                  13   Defendants with sufficient information to defend against the charges, it has not expressly stated

                                  14   that the previous bill of particulars would, in fact, apply to each of the Pangang Defendants and

                                  15   what they reasonably believed the trade secrets to be. Therefore, in order to minimize surprise at

                                  16   trial and to assist in the expeditious and efficient resolution of this matter, the Court does find it

                                  17   appropriate for the Government to provide a bill of particulars with respect to Trade Secret 1.

                                  18           If the Government contends that the Bill of Particulars filed in connection with the Liew

                                  19   trial is equally applicable to each individual Pangang Defendant and that there is no additional

                                  20   information that could be added about what each individual Pangang Defendant reasonably

                                  21   believed Trade Secret 1 to be, the Government may rely on that bill of particulars, but it shall

                                  22   make that clear by filing a notice to that effect.

                                  23           In addition, if there is additional information that would be pertinent as to whether any

                                  24   individual Pangang Defendant reasonably believed a subset of the DuPont chloride-route process

                                  25   to manufacture TiO2 was a trade secret, then as to that particular defendant, the Government shall

                                  26   take into consideration the definition of a trade secret set forth in the Economic Espionage Act and

                                  27   shall file a supplemental bill of particulars that identifies with particularity: (1) the “ways and

                                  28   means,” described in paragraph 14.a; and (2) the “proprietary and non-proprietary components,”
                                                                                            7
                                   1   described in paragraph 14.a.; (3) and the resulting compilations and combinations that formed

                                   2   substantial portions of the TiO2 manufacturing process.

                                   3          2.      Requests 2 and 3.
                                   4          The Pangang Defendants also ask for a bill of particulars that identifies which trade secrets

                                   5   they are alleged to have received from their consultants (“Request 2”) and which of their

                                   6   employees, other than Hou Shengdong and Dong Yingjie, allegedly participated in the conspiracy

                                   7   (“Request 3”). The nature of the charges against the Pangang Defendants would not require proof

                                   8   of an actual trade secret. See, e.g., Liew, 856 F.3d at 599-600. However, the Government has

                                   9   alleged that the Pangang Defendants did receive trade secret information from Mr. Liew and other

                                  10   consultants and via hacking. The Court concludes that a bill of particulars is warranted on

                                  11   whether a particular Pangang Defendant is alleged to have received Trade Secrets 2 through 5, or

                                  12   portions of those Trade Secrets and, if so, which portions. With respect to Trade Secret 1, if the
Northern District of California
 United States District Court




                                  13   Government contends that any Pangang Defendant actually received any portions of that Trade

                                  14   Secret, they shall provide a bill of particulars as to which portions of Trade Secret 1 a particular

                                  15   defendant allegedly received. Long, 706 F.2d at 1054.

                                  16          Request 3 addresses one aspect of this case that differs from the Liew trial, i.e. that the

                                  17   only defendants before the Court are corporate defendants. As one court has noted it often “is not

                                  18   readily apparent from an indictment who performed acts attributable to corporations[.]” United

                                  19   States v. Hsia, 24 F. Supp. 2d 14, 31 (D.D.C. 1998). In Hsia, the court noted that a bill of

                                  20   particulars may be an appropriate way in which to address that issue, even where the corporation

                                  21   is the defendant. Id. In that case, the corporation at issue was a third-party. The court determined

                                  22   that a bill of particulars, which set forth the names of the individuals performing acts alleged in the

                                  23   indictment and who acted on the corporation’s behalf to form an agreement on the individual

                                  24   defendant’s behalf was appropriate. In other instances, however, courts have determined that an

                                  25   indictment and the disclosures provided through discovery would be sufficient. See, e.g., United

                                  26   States v. Ford Motor Co., 24 F.R.D. 65, 68 (D.D.C. 1959) (denying motion for bill of particulars

                                  27   identifying corporate actors on the basis that defendant knew names of officers, agents and

                                  28   employees and the scope of their authority).
                                                                                          8
                                   1          The Court takes into consideration the fact that the conspiracy alleged in this case is not

                                   2   particularly large. Cf. Ford Motor, 24 F.R.D. at 68. The Court also concludes that the Pangang

                                   3   Defendants’ request on this issue is evidentiary in nature, which would not be a proper use of a bill

                                   4   of particulars. See United States v. DiCesare, 765 F.2d 890, 897-98 (9th Cir. 1985) (rejecting

                                   5   defendants’ request for a bill of particulars to obtain the names of unknown co-conspirators

                                   6   because no unfair prejudice or surprise would result). A bill of particulars is not warranted when

                                   7   its purpose is only to alert the defendants to all the evidence the government may wish to present

                                   8   at trial. Yeargain v. United States, 314 F.2d 881, 882 (9th Cir. 1963). Moreover, “[i]ts function is

                                   9   not to provide a defendant with names of government witnesses.” Id. (citing Duke v. United

                                  10   States, 255 F.2d 721, 729 (9th Cir. 1958)); see also Giese, 597 F.2d at 1181 (noting that a request

                                  11   for detailed information relating to a conspiracy was “not a purpose of the bill of particulars”).

                                  12   Accordingly, the Court denies Request 3.
Northern District of California
 United States District Court




                                  13          3.      Request 4.
                                  14          Finally, the Pangang Defendants ask for a bill of particulars that provides additional facts

                                  15   regarding the alleged hacking. The Government argues that the Pangang Defendants are seeking a

                                  16   preview of the Government’s evidence on this charge and that between the allegations in the TSI

                                  17   and the discovery that has been provided to date, they have sufficient information to defend

                                  18   against these charges. The Court concurs, and it denies the Pangang Defendants’ motion for a bill

                                  19   of particulars on that aspect of the TSI.

                                  20                                               CONCLUSION

                                  21          For the foregoing reasons, the Court GRANTS, IN PART, AND DENIES, IN PART, the

                                  22   Pangang Defendants’ motion for a bill of particulars. If the Government believes that any portion

                                  23   of the bill of particulars required by this Order should be filed under seal, it shall submit an

                                  24   administrative motion to seal. If only portions of the bill of particulars should be sealed, the

                                  25   Government shall electronically file a redacted version.

                                  26          The Government shall file the bill of particulars required by this Order by no later than

                                  27   May 14, 2019. The Government shall provide the Pangang Defendants with its exhibit list, listing

                                  28   all documents it intends to use in its case-in-chief, by no later than October 4, 2019. Upon review
                                                                                          9
                                   1   of the docket, the deadline to exchange motions in limine is November 2, 2019, which is a

                                   2   Saturday. The parties shall exchange motions in limine by November 4, 2019. All other deadlines

                                   3   remain as previously set.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 19, 2019

                                   6                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      10
